t c memo united_states tax_court chukwuma i odelugo petitioner v commissioner of internal revenue respondent docket no filed date g emeka obinna onwezi for petitioner paul t butler for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and additions to petitioner’s federal_income_tax 1special trial judge carleton d powell conducted the trial in this case he died after the case was submitted the parties have declined the opportunity for a new trial or for supplementa- tion of the record and have expressly consented to the reassign- ment of this case for opinion and decision based on the record of the trial held in this case tax_year deficiency dollar_figure dollar_figure additions to tax sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure amount to be determined at a later date pursuant to sec_6651 and c in the answer respondent alleged certain increases in the deficiencies and the additions to tax under sec_6651 and and a for petitioner’s respective taxable years and that respondent had determined in the notices of deficiency with respect to those respective years notices the issues remaining for decision are does petitioner have unreported income for each of his taxable years and in excess of the amount determined in the notice_of_deficiency with respect to each of those years we hold that he does not is petitioner entitled for each of his taxable years and to deduct certain expenses that petitioner claims with respect to his law practice we hold that he is not is petitioner liable for each of his taxable years and for the addition_to_tax under sec_6651 we hold that he is to the extent stated herein 2all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure is petitioner liable for each of his taxable years and for the addition_to_tax under sec_6651 we hold that he is to the extent stated herein is petitioner liable for each of his taxable years and for the addition_to_tax under sec_6654 we hold that he is to the extent stated herein findings_of_fact some of the facts have been stipulated and are so found petitioner’s address shown in the petition in this case was in baltimore maryland at an undisclosed time before the internal_revenue_service employed petitioner in an undisclosed capacity at all relevant times including during and the years at issue petitioner was licensed to practice law in maryland and in the district of columbia on an undisclosed date petitioner was admitted to practice before the united_states tax_court during and petitioner resided pincite u street nw washington d c the property located at that address u street property consisted of three floors during and petitioner who practiced law as a sole practitioner represented various clients at least some of whom were assigned to him under the criminal justice act cja 3the court takes judicial_notice that congress codified the cja in u s c sec 3006a starting on an undisclosed date in date through at least the end of that year petitioner employed anitha johnson ms johnson as a paralegal and office manager ms johnson continued to work for petitioner in an undisclosed capacity at least through by ms johnson’s own admission she did not perform well the administrative tasks that she was expected to undertake as part of her employment by petitioner throughout her employment neither petitioner nor ms johnson maintained adequate_records eg receipts invoices billing statements with respect to petitioner’s law practice during petitioner received nonemployee compensa- tion of dollar_figure from the general services administration kc federal building fund gsa and dollar_figure from the district of columbia and an early distribution of dollar_figure from the national finance center thrift_savings_plan during that year petitioner also earned interest of dollar_figure with respect to the checking and savings accounts petitioner’s irfcu checking and savings accounts that he maintained at the internal revenue federal credit_union irfcu during petitioner made deposits totaling dollar_figure into a checking account petitioner’s chevy chase checking account that he maintained at chevy chase bank during that year 4we shall sometimes refer collectively to petitioner’s chevy chase checking account and petitioner’s irfcu checking and continued petitioner also made deposits totaling dollar_figure into petitioner’s irfcu checking and savings accounts of which at least dollar_figure5 was made by direct deposit from gsa during petitioner received nonemployee compensation of dollar_figure from gsa during that year petitioner earned interest of dollar_figure with respect to petitioner’s irfcu checking and savings accounts during petitioner made deposits totaling dollar_figure into petitioner’s chevy chase checking account during that year petitioner also made deposits totaling dollar_figure into petitioner’s irfcu checking and savings accounts of which at least dollar_figure6 was made by direct deposit from gsa around date petitioner filed a tax_return return for his taxable_year that showed tax due of dollar_figure continued savings accounts as petitioner’s bank accounts 5for convenience we shall round up to the nearest dollar the dollar_figure of direct deposits that gsa made into petitioner’s irfcu checking account during 6the total amount of direct deposits that gsa made into petitioner’s irfcu checking account during rounded down to the nearest dollar equals the amount of nonemployee compensation from gsa that as discussed below was shown in the substitute for return that respondent prepared for petitioner’s taxable_year and the notice_of_deficiency that respondent issued to petitioner with respect to that year we presume that respondent rounded down to the nearest dollar the dollar_figure of nonemployee compensation that petitioner received from gsa during for convenience we shall round down to the nearest dollar that total amount of direct deposits and that the internal_revenue_service accepted as filed peti- tioner did not file a return for his taxable_year or his taxable_year nor did he make any estimated_tax payments with respect to either of those two years respondent prepared substitutes for return for petitioner’s respective taxable years substitute for return for and substitute for return for each of those substi- tutes for return consisted of the following documents sec_6020 certification sec_6020 certification form_1040 u s individual_income_tax_return for the taxable_year for which respondent prepared that substitute a tran- script of petitioner’s account for that year form_4549 income_tax examination changes and form 886-a explanation of items each sec_6020 certification certified that the pages attached thereto constituted a valid substitute for return under sec_6020 the substitute for return for showed inter alia nonemployee compensation of dollar_figure consisting of dollar_figure from gsa and dollar_figure from the district of columbia interest of dollar_figure a taxable_distribution from the national finance center thrift_savings_plan of dollar_figure and total_tax of dollar_figure the substitute for return for showed inter alia nonemployee compensation of dollar_figure from gsa interest of dollar_figure and total_tax of dollar_figure respondent issued to petitioner separate notices with respect to his taxable years notice for and notice for in the notice for respondent deter- mined inter alia that petitioner has nonemployee compensa- tion of dollar_figure interest of dollar_figure and a taxable distri- bution from the national finance center thrift_savings_plan of dollar_figure in that notice respondent also determined that peti- tioner is liable for additions to tax under sec_6651 and and a of dollar_figure an amount to be computed at a later date and dollar_figure respectively in the notice for respondent determined inter alia that petitioner has nonemployee compensation of dollar_figure and interest of dollar_figure in that notice respondent also determined that petitioner is liable for additions to tax under sec_6651 and and a of dollar_figure an amount to be com- puted at a later date and dollar_figure respectively 7the dollar_figure of nonemployee compensation that respondent determined in the notice for was based upon the nonemployee compensation shown in the substitute for return for as discussed above of that total amount of nonemployee compensation_for dollar_figure was from gsa and dollar_figure was from the district of columbia 8the dollar_figure of nonemployee compensation that respondent determined in the notice for was based upon the nonemployee compensation shown in the substitute for return for as discussed above the entire amount of that nonemployee compensa- tion for was from gsa in the answer respondent alleged that respondent conducted a deposit analysis and reconciliation of petitioner’s bank accounts for each of petitioner’s taxable years bank_deposits analysis and bank_deposits analysis in the answer respondent further alleged that the bank_deposits analysis showed that during petitioner made total deposits of at least dollar_figure into petitioner’s bank accounts of which dollar_figure is taxable_income and that the bank_deposits analysis showed that during petitioner made total deposits of at least dollar_figure into those accounts of which dollar_figure is taxable incomedollar_figure respondent did not allege in the answer that respondent reduced the total deposits that respondent alleged for petitioner’s respective taxable years and by the amounts of total unreported income that respondent had determined in the respective notices and that respondent should have reasonably known had been deposited into petitioner’s bank accounts during those respective years nor did respondent allege in the answer that respondent reduced the amounts of total unreported income that respondent alleged in the answer for petitioner’s respective taxable years and by any 9in effect respondent alleged in the answer that for dollar_figure of petitioner’s total deposits during that year are not taxable 10in effect respondent alleged in the answer that for dollar_figure of petitioner’s total deposits during that year are not taxable_portion of the amounts of unreported income that respondent had determined in the respective notices in the answer respondent also alleged that petitioner’s total_tax for petitioner’s taxable_year is dollar_figure and that the increase in the deficiency that respondent had determined in the notice for is dollar_figure in the answer respondent further alleged that petitioner’s total_tax for petitioner’s taxable_year is dollar_figure and that the increase in the deficiency that respondent had determined in the notice for is dollar_figure in the answer respondent further alleged certain increases in the additions to tax under sec_6651 and and a that respondent had determined in the respective noticesdollar_figure at an undisclosed time after petitioner commenced the instant case ms johnson signed petitioner’s name on and submitted to respondent on petitioner’s behalf returns for petitioner’s respective taxable years purported return and purported return in the purported return petitioner showed on page inter alia taxable inter- est of dollar_figure business income from schedule c profit or loss from business schedule c of dollar_figure and total pensions and 11in the answer respondent alleged that the amounts of the increases in the additions to tax under sec_6651 and and a for petitioner’s respective taxable years and that respondent had determined in the notices are to be determined based upon the increases in the underlying deficien- cies for those respective years annuities of dollar_figure in the purported return petitioner showed on page inter alia business income from schedule c of dollar_figure petitioner included schedule c as part of the purported return purported schedule c and the purported return purported schedule c in those purported schedules c petitioner showed the principal business or profession as lawyer and attorney respectively in the purported schedule c petitioner showed gross_income of dollar_figure in that purported schedule petitioner claimed total expenses before expenses for business use of home of dollar_figure consisting of dollar_figure for advertising dollar_figure for car and truck expenses vehicle expenses dollar_figure for depreci- ation dollar_figure for insurance other than health insurance premiums dollar_figure for mortgage interest dollar_figure for other interest dollar_figure for office expense dollar_figure for repairs and maintenance dollar_figure for supplies dollar_figure for taxes and licenses dollar_figure for meals and entertainment dollar_figure for utili- ties utility expenses and dollar_figure for other expenses in the purported schedule c petitioner also claimed expenses for business use of your home of dollar_figure in that purported sched- 12the amount of gross_income shown in the purported schedule c is dollar_figure more than the total nonemployee compensation that respondent showed in the substitute for return for and that respondent determined in the notice for ule petitioner showed net profit of dollar_figure which as stated above petitioner reported in petitioner’s purported return on page as business income from schedule c in the purported schedule c petitioner showed gross_income of dollar_figure and total expenses of dollar_figure for deprecia- tion in that purported schedule petitioner showed net profit of dollar_figure which as stated above petitioner reported in petitioner’s purported return on page as business income from schedule c opinion petitioner bears the burden of proving error in the determi- nations in the notices for petitioner’s respective taxable years and that remain at issue see rule a 290_us_111 unless that burden shifts to respondent under sec_7491 the parties disagree over whether the burden_of_proof with respect to the deficiency determinations in the respective notices shifts to respondent under that sectiondollar_figure on the record before us we find that 13respondent showed in the substitute for return for and determined in the notice for that petitioner has total nonemployee compensation of dollar_figure for that year 14respondent submitted to the court a pretrial memorandum petitioner did not in respondent’s pretrial memorandum respon- dent argues that the burden_of_proof with respect to the defi- ciency determinations in the respective notices does not shift to respondent under sec_7491 at the end of the trial in this case special_trial_judge powell ordered the parties to file continued petitioner has failed to carry his burden of establishing that he complied with the requirements of sec_7491 and b on that record we hold that the burden_of_proof with respect to the deficiency determinations in the respective notices does not shift to respondent under sec_7491 respondent however bears the burden_of_proof with respect to the allegations in the answer to increase the deficiencies and the additions to tax under sec_6651 and and a that respondent had determined in the respective notices see rule a before turning to the issues presented we shall summarize certain principles applicable to the schedule c deductions that petitioner is claiming and evaluate certain evidence on which petitioner relies certain applicable principles deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 503_us_79 a taxpayer is required to maintain records sufficient to establish the amount of any deduction claimed sec_6001 continued posttrial memoranda he specifically ordered the parties to limit the content of their memoranda to proposed findings_of_fact respondent complied with that order petitioner did not in violation of special_trial_judge powell’s order petitioner advances in petitioner’s posttrial memorandum various arguments with respect to the burden_of_proof in this case and the issues presented sec_1_6001-1 income_tax regs sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose see 308_us_488 ordinarily an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business see 383_us_687 83_tc_356 affd 777_f2d_662 11th cir sec_262 generally disallows a deduction for personal living or family_expenses for certain kinds of expenses otherwise deductible under sec_162 such as business_expenses relating to listed_property as defined in sec_280f a taxpayer must satisfy substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions see sec_1_274-5t temporary income_tax regs fed reg date as pertinent here listed_property is defined in sec_280f to include passenger automobiles and other_property used as a means of transportation unless excepted by sec_280f or b and cellular telephonesdollar_figure see sec_280f ii v sec_167 allows a deduction for a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income in general the basis on which a depreciation deduction is allowable with respect to any property under sec_167 is the adjusted_basis of the property determined under sec_1011 for the purpose of determining gain on the sale or other disposi- tion of such property see sec_167 sec_280a generally disallows a deduction otherwise allowable under the code with respect to the use of a dwelling_unit that general_rule however does not apply with respect to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer or b as a place of business which is used by patients clients or customers in meeting or 15the elements that a taxpayer must prove with respect to any listed_property are a the amount of each separate expenditure with respect to such property and b the amount of each business use based on the appropriate measure eg mileage for automobiles of such property the time ie the date of the expenditure or use with respect to any such property and the business_purpose for an expenditure or use with respect to such property sec_1_274-5t temporary income_tax regs fed reg date dealing with the taxpayer in the normal course of his trade_or_business sec_280a and b evaluation of certain evidence on which petitioner relies in order to satisfy his burden_of_proof petitioner relies on inter alia ms johnson’s testimony certain stipulated documents and certain other documents that petitioner introduced into the record at trialdollar_figure we shall refer collectively to those stipulated documents and those documents that petitioner introduced into the record at trial as petitioner’s documents with respect to ms johnson’s testimony ms johnson started working for petitioner’s law practice on an undisclosed date in date she had no personal knowledge regarding peti- tioner’s law practice or any other activities of petitioner during to the date in date on which petitioner first employed her as a result at the trial in this case special_trial_judge powell ordered ms johnson to restrict her testimony to matters with respect to which she had personal knowledge see fed r evid during her testimony ms johnson failed in certain material respects to comply with special_trial_judge powell’s order under the circumstances we shall not rely on 16petitioner was not at the trial in this case 17as discussed below in order to satisfy his burden_of_proof petitioner also relies on certain other documents peti- tioner’s proffered documents ms johnson’s testimony to the extent that it pertained to matters with respect to which she did not have personal knowl- edge see id in addition we found ms johnson’s testimony to be in certain material respects general vague conclusory internally inconsistent and or contradicted by the record under the circumstances we are not required to and we shall not rely on that testimony to establish petitioner’s position with respect to any of the issues presented in this case see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 112_tc_183 with respect to petitioner’s documents those documents include the purported return and the purported return petitioner apparently is relying on those purported returns to support his position with respect to the schedule c deductions that he is claiming heredollar_figure the respective expenses and the 18although not altogether clear it appears that petitioner is claiming for his respective taxable years and all of the expense and depreciation_deductions that are shown in the purported schedule c and the purported schedule c except the respective expense deductions claimed in the purported schedule c for other expenses meals and entertain- ment and expenses for business use of your home if our understanding were incorrect and if petitioner were also claiming that he is entitled for his taxable_year to deduct other expenses meals and entertainment and expenses for business continued respective amounts of depreciation that are shown in the pur- ported schedule c and the purported schedule c are nothing more than statements of petitioner’s position and do not establish that petitioner is entitled to deduct those claimed expenses and depreciation petitioner’s documents also include virtually all of peti- tioner’s bank statements for and respectively for petitioner’s chevy chase checking account chevy chase bank statements and petitioner’s irfcu checking and savings accounts irfcu bank statements those bank statements show withdrawals from checks drawn on and deposits into those respective accounts during the years at issue the chevy chase bank statements and the irfcu bank statements do not show the purpose of any of those withdrawals the payee or the purpose of any of those checks or the source of any of those deposits except certain deposits into the checking account petitioner’s continued use of your home on the record before us we find that peti- tioner has failed to carry his burden of establishing that he is entitled to those deductions 19although the chevy chase bank statements and the irfcu bank statements do not show the payee of the checks drawn on petitioner’s chevy chase checking account and petitioner’s irfcu checking account petitioner included as part of petitioner’s proffered documents copies of more than one-third of the checks drawn on petitioner’s chevy chase checking account and one check drawn on petitioner’s irfcu checking account those checks show the payees thereof irfcu checking account that petitioner maintained at irfcudollar_figure we shall not rely on those statements to establish the purpose of any of the withdrawals from the payee21 or the purpose of any of the checks drawn on or the source of certain of the deposit sec_22 into petitioner’s bank accounts unreported income in the notice for respondent determined that peti- tioner has the following unreported income nonemployee compensation of dollar_figure consisting of dollar_figure from gsa and dollar_figure from the district of columbia interest of dollar_figure and a taxable_distribution of dollar_figure from the national finance center thrift_savings_plan in the notice for respondent determined that petitioner has the following unre- ported income nonemployee compensation of dollar_figure from gsa24 and interest of dollar_figure petitioner concedes the income determinations in the notices 20we found above that the irfcu bank statements show that gsa was the source of certain of the deposits made into peti- tioner’s irfcu checking account during each of the years and 21see supra note 22see supra note 23see supra note 24see supra note in the answer respondent alleged that the bank_deposits analysis showed that during petitioner made total deposits of at least dollar_figure into petitioner’s bank accounts of which dollar_figure is taxable and therefore dollar_figure is not taxable and that the bank_deposits analysis showed that during petitioner made total deposits of at least dollar_figure into those accounts of which dollar_figure is taxable and therefore dollar_figure is not taxable dollar_figure respondent did not allege in the answer that respondent reduced the total deposits that respondent 25in the stipulation of facts the parties stipulated of the dollar_figure petitioner deposited into the chevy chase checking account in dollar_figure was from non- taxable sources of the dollar_figure petitioner deposited into the chevy chase checking account in dollar_figure was from non-taxable sources of the dollar_figure petitioner deposited into the irfcu accounts in dollar_figure was from non-tax- able sources we construe the foregoing stipulations to mean that at least dollar_figure of the total deposits that petitioner made during into petitioner’s bank accounts and at least dollar_figure of the total deposits that petitioner made during into those accounts are not taxable to construe those stipulations otherwise would mean that petitioner conceded in the parties’ stipulation of facts that for each of his taxable years and he has the total amount of unreported income that respondent alleged in the answer for each of those years on the record before us we find that petitioner did not intend to make that concession cf rule e alleged for petitioner’s respective taxable years and by the amounts of total unreported income that respondent had determined in the respective notices and that respondent should have reasonably known had been deposited into petitioner’s bank accounts during those respective years nor did respondent allege in the answer that respondent reduced the amounts of total unreported income that respondent alleged in the answer for petitioner’s respective taxable years and by any portion of the amounts of unreported income that respondent had determined in the respective notices where a taxpayer has failed to maintain sufficient records under sec_6001 as is the case here the commissioner of internal revenue commissioner may rely on the bank_deposits method in order to determine the taxpayer’s income 70_tc_1057 respondent has the burden_of_proof with respect to the allegations of unreported income that respondent advanced in the answer on the basis of the bank_deposits method see rule a and the obligation to check all reasonable leads in order to verify the essential accuracy of the income approximation produced by that methoddollar_figure on the record before us we find that respondent has failed to carry respondent’s burden of showing that respondent checked all reasonable leads in order to verify the essential accuracy of 26see cruz v commissioner tcmemo_1990_594 the amount of total unreported income for each of petitioner’s taxable years and that respondent alleged in the answer in fact respondent appears to have ignored actual facts of which respondent was aware that affect the essential accuracy of each of those amounts of alleged total unreported income with respect to the total deposits that respondent alleged in the answer for petitioner’s taxable_year respondent knew that at least certain dollar_figure of the nonemployee compensation that petitioner received from gsa during that year which respon- dent included as part of the total unreported income determined in the notice for had been deposited by direct deposit into petitioner’s irfcu checking accountdollar_figure respondent has not proffered any evidence as to whether the dollar_figure that respondent excluded from petitioner’s total deposits under the bank_deposits analysis included any of the dollar_figure that gsa had deposited into petitioner’s irfcu checking account during nor has respondent proffered any evidence as to whether respon- dent checked all reasonable leads in order to verify whether any of the remaining unreported income that respondent determined in 27in the notice for respondent determined that peti- tioner has additional nonemployee compensation of dollar_figure from gsa see supra note 28the irfcu bank statements show that gsa started making direct deposits into petitioner’s irfcu checking account in date and that during november through date gsa made direct deposits totaling dollar_figure into that account the notice for ie the balance of the nonemployee compen- sation from gsa dollar_figure the nonemployee compensation from the district of columbia dollar_figure and the distribution from the national finance center thrift_savings_plan dollar_figure had been deposited into petitioner’s bank accounts during that year with respect to the total deposits that respondent alleged in the answer for petitioner’s taxable_year respondent knew that all dollar_figure of the nonemployee compensation that peti- tioner received from gsa during that year which respondent included as part of the total unreported income determined in the notice for had been deposited by direct deposit into petitioner’s irfcu checking account respondent has not prof- fered any evidence as to whether the dollar_figure that respondent excluded from petitioner’s total deposits under the bank_deposits analysis included any of the dollar_figure that gsa had deposited into petitioner’s irfcu checking account during moreover even if respondent had excluded dollar_figure of the total amount that gsa had deposited respondent did not exclude from petitioner’s total deposits during the balance dollar_figure that gsa had deposited into petitioner’s irfcu checking account during that year nor did respondent reduce the amount of total unreported income that respondent alleged in the answer for petitioner’s taxable_year by any portion of the amount of unreported income that respondent determined in the notice for on the record before us we find that respondent has failed to carry respondent’s burden of establishing that petitioner has unreported income for his respective taxable years and in excess of the amounts determined in the notices on that record we further find that respondent has failed to carry respondent’s burden of establishing that petitioner has the increases in the deficiencies for his respective taxable years and that respondent alleged in the answer claimed deductions it is petitioner’s position that he is entitled to deduct for his taxable_year the following advertising expenses of dollar_figure vehicle expenses of dollar_figure insurance premiums of dollar_figure mortgage interest of dollar_figure other interest of dollar_figure office expenses of dollar_figure repair and maintenance_expenses of dollar_figure expenses for supplies of dollar_figure taxes and licenses of dollar_figure utility expenses of dollar_figure and depreciation of dollar_figure with respect to a the u street property and b certain unidentified vehicles it is petitioner’s position that he is entitled to deduct for his taxable_year depreciation of dollar_figure with respect to the u street property and an unidentified vehicledollar_figure 29in his posttrial memorandum petitioner states the petitioner includes all his business_expenses under depreci- continued in support of his position that he is entitled to the schedule c deductions that he is claiming petitioner relies on ms johnson’s testimony and petitioner’s documents we set forth above our evaluation of that evidence petitioner also relies on petitioner’s proffered documents virtually all of which pertain to petitioner’s taxable_year petitioner’s proffered documents dollar_figure at the trial in this case respondent objected to the admission of petitioner’s proffered documents on the ground that no proper foundation had been laid for the admission of those documents as business records it is not clear from the record whether special_trial_judge powell ruled on that objec- tion the following discussion assumes arguendo that special_trial_judge powell admitted petitioner’s proffered documents into evidence and made them part of the record continued ation and sec_179 expense deduction although not alto- gether clear we construe petitioner’s statement to mean that the only schedule c deduction that he is claiming for is a depreciation deduction our understanding of petitioner’s statement in petitioner’s posttrial memorandum is consistent with the purported return the only deduction that petitioner claimed in the purported schedule c is a depreciation deduction of dollar_figure 30only two of petitioner’s proffered documents pertain to petitioner’s taxable_year ie a check drawn on peti- tioner’s irfcu checking account dated date and payable to ana jose reyes and a check drawn on petitioner’s chevy chase checking account dated date and payable to u street cleaners the record does not disclose the issue s presented in this case if any to which those checks pertain we first evaluate petitioner’s proffered documents those proffered documents consist of certain checks peti- tioner’s checks that petitioner issued to various individuals and establishments including certain checks that petitioner issued to a pediatrician certain credit card statements consisting of a two statements for a chase card that show closing dates of june and date respectively and b two statements for a visa gold card that show closing dates of date and date respectively a purported mileage log of petitioner petitioner’s purported mileage log duplicates of certain of the irfcu bank statements and the chevy chase bank statements that are included in petitioner’s documents that the parties stipulated certain invoices and billing statements from various estab- lishments petitioner’s invoices and billing statements includ- ing certain statements from a pediatrician certain receipts consisting of a two receipts from sears dated september and date respectively b a receipt from hechinger dated date and c a receipt from the university of the district of columbia dated date certain docu- ments relating to certain student loans certain deposit slips and a notice dated date with respect to an unsatisfied parking ticket we find that petitioner’s proffered documents are inadequate to establish petitioner’s entitlement to any of the schedule c deductions that he is claiming for his taxable_year by way of illustration of the inadequacies of petitioner’s proffered documents we do not know the claimed expense s to which approximately three-quarters of petitioner’s checks pertaindollar_figure as for the remainder of petitioner’s checks although we have been able to determine the claimed expense s to which those checks pertain we find that those checks do not establish inter alia that petitioner paid those expenses in conducting his law practice by way of further illustration of the inadequacies of petitioner’s proffered documents petitioner’s credit card statements do not establish the claimed expense s to which those statements pertain or whether petitioner is claiming all of the expenses shown in those statements moreover we find that petitioner’s credit card statements do not establish inter alia that petitioner paid the expenses shown in petitioner’s credit card statements in conducting his law practice 31included in petitioner’s checks are a substantial number of checks with handwritten notations most of which are illegible or unclear as to their meaning we note that even if the hand- written notations on petitioner’s checks were legible and clear as to their meaning those notations do not establish that the expenditures paid_by those checks were paid in conducting peti- tioner’s law practice as a further illustration of the inadequacies of peti- tioner’s proffered documents petitioner’s purported mileage log32 consists of four columns with the headings date from to and miles the entries shown in the columns headed from and to for the period january through date consist of various addresses with no further explanation virtually all of the entries shown in the columns headed from and to for the period may through date consist of terms such as home court jail witness client’s home and crime scene dollar_figure because petitioner was not at the trial in this case he was not available to explain the entries in petitioner’s purported mileage log nor is there reli- able evidence in the record to explain any of the entries in petitioner’s purported mileage log and how petitioner used that purported log to calculate the deduction that he claims for vehicle expenses we find that petitioner’s purported mileage log does not establish inter alia that petitioner made the purported trips reflected in that purported log in conducting 32ms johnson who did not start working for petitioner until sometime in date testified that petitioner prepared petitioner’s purported mileage log ms johnson did not testify how she knew that petitioner prepared that purported log which purports to cover trips during only or when he prepared it 33certain of the entries in the respective columns headed from and to for the period may through date are addresses his law practice by way of further illustration of the inadequacies of petitioner’s proffered documents we find that petitioner’s invoices and billing statements do not establish inter alia that petitioner paid the amounts shown therein and or that petitioner paid the amounts shown in those invoices and billing statements in conducting his law practice as a final illustration of the inadequacies of petitioner’s proffered documents neither the receipt from the university of the district of columbia nor the receipts from sears indicate the reason petitioner expended the amounts shown in those respec- tive receipts although the receipt from hechinger shows the item sec_34 that were purchased for the total amount shown in that receipt we find that it does not establish inter alia that petitioner purchased those items in conducting his law practice we now address petitioner’s argument that he is entitled to the schedule c deductions that he is claiming for his respective taxable years and with respect to the claimed sched- ule c deductions for for advertising expenses vehicle expenses insurance premiums mortgage interest other inter- 34the items shown in the receipt from hechinger are drum liner trash bag ground fault kit staple dispenser romex connector and nmb cable 35the record does not establish the type of insurance_policy to which petitioner’s claimed insurance premiums pertain est office expenses repair and maintenance_expenses expenses for supplies taxes and licenses and utility expenses we find nothing in the record that satisfies petitioner’s burden of showing that during petitioner paid_or_incurred those expenses that he paid_or_incurred those expenses in conduct- ing his law practice and or that those expenses constitute ordinary and necessary business_expenses in conducting his law practice under sec_162 on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the respective deductions under sec_162 that he claims for advertising expenses vehicle expenses insurance premiums mortgage inter- est other interest office expenses repair and maintenance_expenses expenses for supplies taxes and licenses and utility expenses with respect to the depreciation_deductions that petitioner claims with respect to the u street property for his respective taxable years and the only evidence that petitioner introduced to support those claimed deductions is ms johnson’s general and vague testimony that the depreciation on the home is based on a calculation of a formula based on the amount you purchase the home over a period of time and that a good guess 36the record does not establish the nature of petitioner’s claimed interest of the purchase_price for that property is dollar_figure on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his respective taxable years and to the depreciation_deductions under sec_167 that he claims with respect to the u street property with respect to the respective depreciation_deductions that petitioner claims for his taxable_year with respect to certain unidentified vehicles and the depreciation deduction that he claims for his taxable_year with respect to an unidenti- fied vehicle on the record before us we find that petitioner has failed to carry his burden of establishing inter alia that he used any vehicle as part of his law practice see sec_167 on that record we further find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the depreciation deduction under sec_167 that he claims with respect to certain unidenti- fied vehicles and for his taxable_year to the deprecia- tion deduction under that section that he claims with respect to an unidentified vehicle assuming arguendo that we had found that petitioner carried his burden of establishing for his taxable_year the deductibility under sec_162 of petitioner’s claimed expenses pertaining to the u street property ie petitioner’s claimed mortgage interest petitioner’s claimed utility expenses and petitioner’s claimed repair and maintenance_expenses and for his respective taxable years and the deduct- ibility under sec_167 of petitioner’s claimed depreciation with respect to that property he would still have to satisfy the requirements of sec_280a with respect to those expense and depreciation_deductions in order to satisfy the requirements of that section petitioner would have to establish that those expense and depreciation_deductions are allocable to a portion of the u street property that was exclusively used on a regular basis as the principal_place_of_business for his law practice or as a place of business to meet or deal with clients in the normal course of his law practice see sec_280a the parties do not dispute that petitioner resided at the u street property and that that property consisted of three floors petitioner contends that during each of the years at issue he exclusively used on a regular basis the lower two floors of the u street property as his principal_place_of_business for his law practice or as a place of business to meet or deal with clients in the normal course of his practice to support petitioner’s contention petitioner relies on ms johnson’s testimony as discussed above we are unwilling to rely on ms johnson’s testimony to the extent that it pertained to matters surrounding petitioner’s law practice or any other activities of petitioner during to the date in date on which petitioner first employed her assuming arguendo that we were willing to rely on ms johnson’s testimony with respect to whether during each of the years at issue petitioner exclusively used on a regular basis the u street property as his principal_place_of_business for his law practice or as a place of business to meet or deal with clients in the normal course of his practice we found her testimony to be internally inconsistent ms johnson testified on direct examination that the top two floors of the u street property were completely business on cross-examination ms johnson contra- dicted that testimony and testified that the top floor of the u street property was just his residence and that the lower two floors of that property were used for business purposes on the record before us we find that petitioner has failed to carry his burden of establishing that during each of the years at issue he exclusively used on a regular basis any portion of the u street property as the principal_place_of_business for his law practice or as a place of business to meet or deal with clients in the normal course of his law practice see sec_280a assuming arguendo that we had found that petitioner carried his burden of establishing for his taxable_year the deduct- ibility under sec_162 of petitioner’s claimed vehicle expenses petitioner would still have to satisfy the requirements of sec_274 with respect to those expenses on the record before us we find that he has not done so see sec_274 sec_1_274-5t temporary income_tax regs fed reg date assuming arguendo that we had found that petitioner carried his burden of establishing for his taxable_year the deduct- ibility under sec_162 of petitioner’s claimed office expenses it appears from ms johnson’s testimony that those claimed expenses include certain expenses that pertained to the use of a cellular telephonedollar_figure to the extent that petitioner is claiming expenses that pertained to the use of a cellular tele- phone petitioner would still have to satisfy the requirements of sec_274 on the record before us we find that he has not done so see sec_274 sec_1_274-5t temporary income_tax regs fed reg date additions to tax it is respondent’s position that petitioner is liable for the respective additions to tax under sec_6651 and and a that respondent determined in the notices and the 37because ms johnson testified that she itemized the expenses shown in the purported return we believe that she had personal knowledge of the nature of the expenses that peti- tioner is claiming for his taxable_year as discussed above that is not to say that ms johnson had personal knowledge of the expenses that petitioner paid during that year in conduct- ing his law practice increases in those respective additions to tax that respondent alleged in the answer sec_6651 imposes an addition_to_tax for failure_to_file timely a return sec_6651 imposes an addition_to_tax for failure to pay timely the amount shown as tax in a return the respective additions to tax under sec_6651 and do not apply if the respective failures to file timely and to pay timely are due to reasonable_cause and not willful neglect sec_6651 and sec_6654 imposes an addition_to_tax in the case of an underpayment of estimated_tax by an individualdollar_figure the addition_to_tax under that section is mandatory unless petitioner qualifies under one of the exceptions in sec_6654dollar_figure 38for purposes of sec_6654 it is necessary to determine whether there is an underpayment of a required_installment of estimated_tax see sec_6654 and b in this connection the amount of any required_installment i sec_25 percent of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of percent of the tax shown in the return for the taxable_year or if no return was filed percent of the tax for such year or if the indi- vidual filed a return_for_the_preceding_taxable_year percent of the tax shown in such return sec_6654 sec_6654 provides that no addition_to_tax shall be imposed under sec_6654 for any taxable_year if the tax shown in the return for such taxable_year or if no return is filed the tax reduced by the credit allowable under sec_31 is less than dollar_figure sec_6654 the preceding_taxable_year was a taxable_year of months the individual did not have any liability for such preceding_taxable_year and the individual was a citizen or resident_of_the_united_states throughout such preceding_taxable_year sec_6654 the secretary continued respondent must carry the burden of production with respect to the respective additions to tax under sec_6651 and and a that respondent determined in the notices and the increases in those respective additions to tax that respondent alleged in the answer sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evi- dence indicating that it is appropriate to impose the additions to tax higbee v commissioner supra pincite although respon- dent bears the burden of production with respect to the respec- tive additions to tax under sec_6651 and and a that respondent determined in the notices respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues higbee v commissioner supra respondent bears the burden_of_proof with respect to the in- creases in the respective additions to tax under sec_6651 and and a for petitioner’s taxable_year sec_39 continued determines that by reason of casualty disaster or other unusual circumstances the imposition of such addition_to_tax would be against equity and good conscience sec_6654 or the secretary determines that during the taxable_year for which the estimated payments are required or in the taxable_year preceding such taxable_year the taxpayer retired after having attained the age of or became disabled and the underpayment of any estimated_tax was due to reasonable_cause and not willful neglect sec_6654 and that respondent alleged in the answer see rule a with respect to the respective additions to tax under sec_6651 and and a that respondent deter- mined in the notices we turn first to the addition_to_tax under sec_6651 we have found that petitioner did not file a return for each of his taxable years and on the record before us we find that respondent has carried respon- dent’s burden of production under sec_7491 with respect to the additions to tax under sec_6651 that respondent determined in the respective notices petitioner relies on ms johnson’s testimony to support his position that his failure_to_file timely was due to reasonable_cause and not willful neglect sec_1_6081-4 income_tax regs provides that an individual who is required to file an individual_income_tax_return will be allowed an automatic 4-month extension of time to file the return after the date prescribed for filing the return after taking the automatic four-month extension into account the due_date for petitioner’s return for would have been date and the due_date for petitioner’s return for would have been date ms johnson began working for petitioner sometime in date and continued to work for him until at least through we believe that ms johnson had personal knowledge about why peti- tioner failed to file a return for each of his taxable years and ms johnson testified that petitioner did not file a return for each of his taxable years and because he did not have all of the information that he needed to file a return for each of those years and was too busy in his law practice the unavailability of information or records does not necessarily establish reasonable_cause for failure_to_file timely a return see 56_tc_1324 affd without published opinion 496_f2d_876 5th cir a taxpayer is required to file timely based upon the best information available and to file thereafter an amended_return if necessary 79_tc_298 moreover a taxpayer’s preoccupation with employment or other activities does not necessarily establish reasonable_cause for failure to timely file a return 53_tc_491 affd 467_f2d_47 9th cir on the record before us we find that petitioner has failed to carry his burden of showing that his failure_to_file a return for each of his taxable years and was due to reasonable_cause and not willful neglect on that record we further find that petitioner has failed to carry his burden of establishing that he is not liable for the additions to tax under sec_6651 that respondent determined in the respective notices we turn now to the additions to tax under sec_6651 that respondent determined in the respective notices that section applies only in the case of an amount of tax shown in a return 120_tc_163 for purposes of sec_6651 a return prepared by the commis- sioner under sec_6020 is treated as the return filed by the taxpayer sec_6651 cabirac v commissioner supra because petitioner did not file a return for each of his taxable years and respondent prepared a substitute for return under sec_6020 for each of those years the substitute for return for showed total_tax of dollar_figure the substi- tute for return for showed total_tax of dollar_figure the record establishes that petitioner failed to pay timely the tax shown in each of those substitutes for return on the record before us we find that respondent has carried respondent’s burden of production under sec_7491 with respect to the additions to tax under sec_6651 that respondent determined in the respective notices it appears that petitioner is claiming that he failed to pay timely the tax shown in the substitute for return for and the tax shown in the substitute for return for for the same reasons that petitioner failed to file timely a return for each of those years that is to say he did not have all of the requisite information and was too busy in his law practice on the record before us we find that petitioner has failed to carry his burden of showing that his failure to pay timely the tax shown in the substitute for return for and the tax shown in the substitute for return for was due to reasonable_cause and not willful neglectdollar_figure on that record we further find that petitioner has failed to carry his burden of establish- ing that he is not liable for the additions to tax under sec_6651 that respondent determined in the respective notices we turn finally to the additions to tax under sec_6654 that respondent determined in the respective notices we have found that petitioner filed a return for his taxable_year that showed tax due of dollar_figure and that the irs ac- cepted as filed that petitioner did not file a return for each of his taxable years and and that petitioner did not make any estimated_tax payments for either of his taxable years or on the record before us we find that respondent has carried respondent’s burden of production under sec_7491 with respect to the additions to tax under sec_6654 that respondent determined in the respective notices with respect to the additions to tax under sec_6654 that respondent determined in the respective notices petitioner 40cf klein v commissioner tcmemo_2007_325 joubert v commissioner tcmemo_2007_292 does not argue and the record does not establish that he qualifies under any of the exceptions listed in sec_6654 on the record before us we find that petitioner is liable for the additions to tax under sec_6654 that respondent determined in the respective notices with respect to the increases in the additions to tax under sec_6651 and and a for petitioner’s respec- tive taxable years and that respondent alleged in the answer we have found that respondent has failed to carry respon- dent’s burden of establishing that petitioner has the increases in the deficiencies for his respective taxable years and that respondent alleged in the answer on the record before us we find that respondent has failed to carry respondent’s burden of establishing that petitioner is liable for his respec- tive taxable years and for the increases in the addi- tions to tax under sec_6651 and and a that respondent alleged in the answer we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent with respect to the deficiencies and additions to tax determined in the notices and for petitioner with respect to the increases in those deficiencies and those additions to tax alleged in the answer
